

Exhibit 10.30
Execution Copy


Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement
This Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement,
dated as of October 16, 2015 (the “Agreement”) is made by and between Electronic
Funds Source LLC (the “Company”) and Scott Phillips (the “Executive”). This
Agreement is effective upon the completion of the closing (the “Closing”) of the
purchase under the Unit Purchase Agreement dated October 18, 2015, by and among
WEX, Inc. (“WEX”), Mustang Holdco 1 LLC, Warburg Pincus Private Equity (E&P)
XI – B, and other parties (the “UPA”) and shall be void if the Closing does not
occur before the UPA is terminated in accordance with its terms. The Company and
the Executive have entered into an employment agreement of even date herewith
(the “Employment Agreement”) that is contingent on and effective upon the
Closing and on the Executive’s agreement to this Agreement.
The parties hereto, desiring to be legally bound, agree as follows, and in
consideration of the Executive’s post-Closing employment:
1.    Non-Competition.
a.    The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company, WEX, and their Affiliates (as defined below, and,
collectively, the “Company Group”) and accordingly agrees that, during the
Restricted Period (as defined below), the Executive will not become an employee,
director, or independent contractor of, or a consultant to, or directly or
indirectly (x) perform any services for, or (y) acquire any financial interest
in, any Person (as defined below) engaging in a Competing Business (as defined
below).
(i)     “Affiliate” of a Person means a Person that directly or indirectly
Controls, is Controlled by, or is under common Control with the Person
specified, where “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
(ii)     “Competing Business” means any business in which the Company Group is
engaged, or has plans to become engaged in (provided the Executive has knowledge
of such plans or the plans were made available to him), as of the date his
employment with the Company Group ends, including the business of acquiring or
processing virtual, ghost, card-based, or other business to business payments
for the purpose of (i) payment of corporate travel and entertainment expense,
(ii) corporate purchasing expenses for suppliers and vendors, (iii) healthcare
expenses, and (iv) providing fleet payment services.







--------------------------------------------------------------------------------




(iii)     “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.
(iv)     “Restricted Period” means the period beginning on the Closing and
ending on the second anniversary of the date the Executive’s employment with the
Company Group ends for any reason, provided that any violation by the Executive
of the covenants in Sections 1 or 2 shall extend the Restricted Period until the
post-employment period of compliance shall at least equal two years.
b.    Notwithstanding anything to the contrary in this Agreement, the Executive
may directly or indirectly own, solely as a passive investment, securities of
any Person engaged in a Competing Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market or have
been registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended, if the Executive (1) is not a controlling person of, or a member of a
group which controls, such Person and (2) does not, directly or indirectly, own
five percent or more of any class of securities of such Person. The restrictions
in this section shall not be construed to prevent the Executive from working for
a Person that does not engage in a Competing Business simply because such Person
is affiliated with a Person engaging in a Competing Business, so long as such
Person is operationally separate and distinct from the Person engaging in the
Competing Business, the Executive’s services at the entity are unrelated to the
Competing Business and the Competing Business is not supervised in any manner,
directly or indirectly, by the Executive.
2.    Nonsolicitation. During the Restricted Period, the Executive will not,
whether on the Executive’s own behalf or on behalf of or in conjunction with any
person, company, business entity or other organization (other than the Company
Group) whatsoever:
a.    solicit or attempt to solicit any customer or supplier of the Company
Group in connection with any Competing Business or to terminate or alter in a
manner adverse to the Company Group such customer’s or supplier’s relationship
with the Company Group; or
b.    solicit or hire, or attempt to solicit or hire, any individual (a “Company
Employee”) who is or was an employee of the Company Group within the six-month
period immediately prior thereto to terminate or otherwise alter his or her
employment with, and/or provision of services for, the Company Group, provided
that the Executive’s conducting general advertising for employees shall not in
and of itself be a violation of this Section 2(b) as long as the Executive
ceases to solicit and does not hire or attempt to hire any individual who
responds to such general advertising if the Executive becomes aware, or
reasonably should be aware after due inquiry, that such individual is a Company
Employee or was a Company Employee within the six-month period immediately prior
thereto.


2

--------------------------------------------------------------------------------




3.    Confidentiality.
a.    The Executive hereby agrees that, during the Restricted Period and at all
times thereafter, other than in the performance of his duties for the Company
Group, he will hold in strict confidence any Confidential Information related to
the Company or any of its Affiliates. For purposes of this Agreement, the term
“Confidential Information” means all confidential or proprietary information of
the Company Group (in whatever form) which is not generally known or available
to the public, including any inventions, processes, methods of distribution,
customer lists or trade secrets, provided that the term “Confidential
Information” shall not include information (x) lawfully obtained by the
Executive from a third party who the Executive does not know, and could not
reasonably be expected to have known, is under an obligation of confidentiality
to the Company Group or (y) that is demonstrably shown to have been known to,
lawfully received by, developed by or otherwise in the lawful possession of the
Executive at the time of receipt thereof from the Company Group. Notwithstanding
the foregoing, Executive shall not be prohibited from (A) disclosing, as
required, Confidential Information the Executive is required to disclose by
applicable law, regulation or legal or administrative process so long as, to the
extent practicable and not prohibited by law, the Executive notifies the Company
promptly (it being understood that “promptly” means “prior to” unless prior
notice is not practical, in which case “promptly” means as soon as practicable
following) of the Executive’s obligation to disclose Confidential Information by
applicable law, regulation or legal or administrative process and cooperates
with the Company, at the Company’s sole expense, to limit the extent of such
disclosure, or (B) disclosing any Confidential Information that is or becomes
publicly available through no fault of the Executive.
b.    The Executive agrees that at the time of the termination of his employment
with the Company Group, whether at the insistence of the Executive or the
Company Group, and regardless of the reasons therefor, at the Company Group’s
request, he will deliver to the Company, and not keep or deliver to anyone else
(unless otherwise directed by WEX), any and all notes, files, memoranda, papers
and, in general, any and all physical and electronic matter containing
Confidential Information, including any and all documents significant to the
conduct of the business of the Company Group, to the extent containing
Confidential Information, which are in his possession.
4.    Reasonable Limitations and Severability; Injunctive Relief. The Parties
agree that the foregoing restrictions are (1) reasonable given Executive’s role
with the Company Group and necessary to protect the interests of the Company
Group and (2) completely severable and independent agreements supported by good
and valuable consideration and, as such, shall survive termination of this
Agreement for any reason whatsoever. The parties further agree that any
invalidity or unenforceability of any one or more of such restrictions shall not
render invalid or unenforceable any remaining restrictions. Additionally, should
a court of competent jurisdiction determine that the scope of any provision of
this Agreement is too broad to be enforced as written, the parties hereby
authorize the court or other legal body to reform the provision to such narrower
scope as it determines to be reasonable and enforceable and the


3

--------------------------------------------------------------------------------




parties intend that the affected provision be enforced as so amended. It is
impossible to measure in money the damages that will accrue to the Company Group
in the event that the Executive breaches any of the restrictions in this
Agreement. In the event that the Executive breaches any such restriction, any
member of the Company Group shall be entitled to seek an injunction restraining
the Executive from violating such restriction (without posting any bond). If the
Company Group shall institute any action or proceeding to enforce any such
restriction, the Executive hereby waives the claim or defense that the Company
Group has an adequate remedy at law and agrees not to assert in any such action
or proceeding the claim or defense that the Company Group has an adequate remedy
at law. The foregoing shall not prejudice the Company Group’s other rights or
remedies under applicable law or equity. In addition, the Company Group and the
Executive agree that if the Executive breaches any restriction in this Agreement
in any material respect, the Company Group may cease (or not begin) payment of
any severance under the Employment Agreement and in the event of a material
breach of any material restriction in Section 2 shall also be entitled to recoup
any portion of the severance payments that were previously paid to the
Executive. The parties agree that this Agreement may be enforced directly by any
member of the Company Group, including WEX.
5.    Work Product.
a.    In consideration of the Company’s promises and undertakings in this
Agreement (including the Executive’s continued employment), the Executive agrees
that all Work Product (as defined below) will be disclosed promptly by the
Executive to the Company, shall be the sole and exclusive property of the
Company Group, and is hereby assigned to the Company Group, regardless of
whether (i) such Work Product was conceived, made, developed or worked on during
regular hours of his employment or his time away from his employment; (ii) the
Work Product was made at the suggestion of the Company Group; or (iii) the Work
Product was reduced to drawing, written description, documentation, models or
other tangible form. Without limiting the foregoing, the Executive acknowledges
that all Work Product made by the Executive, solely or jointly with others, that
is protectable by copyright is a “work made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C., Section 101), and is therefore
owned by the Company Group from the time of creation.
(i)     “Work Product” means all ideas, works of authorship, inventions and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by the Company Group,
that relate to the business, existing or proposed, of the Company Group, or any
other business or research or development effort in which the Company Group
engages during the portion of the Restricted Period in which the Executive is
employed by the Company Group. “Work Product” includes any such material
previously conceived, made, developed or worked on during the Executive’s
employment with the Company prior to the Closing, but does not include any
information or materials that Executive creates or develops entirely on
Executive’s own time and for which no


4

--------------------------------------------------------------------------------




equipment, supplies, facilities, intellectual property, resources, employees or
Confidential Information were used, unless the information or materials (i)
relate to the Company Group’s existing or proposed business, (ii) relate to the
Company Group’s actual or anticipated research or development or (iii) result
from any work performed by the Executive for the Company Group within the scope
of the Executive’s employment.
b.    The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to the Company Group, all of his
right, title and interest in and to all Work Product, without the necessity of
any further compensation, and agrees that the Company Group is entitled to
obtain and hold in its own name all patents, copyrights, and other rights in
respect of all Work Product. The Executive agrees to use reasonable efforts to
(i) cooperate with the Company Group during and after his employment with the
Company Group, at the Company’s sole expense, in obtaining patents or copyrights
or other intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by the Company Group to
evidence its ownership thereof throughout the world; and (iii) cooperate with
the Company Group, at the Company’s sole expense, in obtaining, defending and
enforcing its rights therein, in each case to the extent such cooperation does
not unreasonably hinder his performance of his other commercial duties and
obligations. The Company shall reimburse the Executive for any reasonable
expenses incurred for providing such assistance.
c.    The Executive represents that there are no other contracts to assign Work
Product now in existence between the Executive and any other Person (other than,
before the Closing, the Company). The Executive further represents that he has
no other employment or undertakings that might reasonably be expected to
restrict or impair his performance of this Agreement. The Executive will not, in
connection with his employment by the Company Group, use or disclose to the
Company Group any confidential, trade secret, or other proprietary information
of any previous employer or other Person that the Executive is not lawfully
entitled to disclose.
6.    Notices. All notices required or permitted to be given under this
Agreement shall be given by certified mail, return receipt requested, to the
parties at the following addresses or to such other addresses as either may
designate in writing to the other party.
If to the Company:
Electronic Funds Source, LLC
c/o WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attn: Jenifer Rinehart, SVP Human Resources
With a copy to:


5

--------------------------------------------------------------------------------




WEX Inc.
97 Darling Avenue.
South Portland, ME 04106
Attn: Hilary Rapkin, SVP General Counsel
If to the Executive:
To the latest address on the personnel records of the Company Group.
7.    Governing Law; Interpretation. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Tennessee, without regard to its choice of laws provisions. References to
“including” and other forms of such term shall be read as though they said
“including, without limitation.”
8.    Amendments. This Agreement may be amended only in writing, signed by both
parties hereto and with the written consent of WEX.
9.    Non-waiver. Any delay or failure by either party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
10.    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns.
11.    Entire Agreement. Upon the Closing, this Agreement constitutes the entire
agreement of the parties hereto (including, with respect to the Company, its
Affiliates and predecessors) with respect to the subject matter hereof and
supersedes all prior agreements and understandings of the parties hereto
(including, with respect to the Company, its Affiliates and predecessors), oral
and written, with respect to the subject matter hereof, including any prior
restrictive covenants agreements in effect with the Company, its Affiliates or
its predecessors and any restrictive covenant agreements pursuant to or
ancillary to the UPA.
12.    Survival. The parties’ rights and obligations set forth in this Agreement
shall survive perpetually or for such shorter periods as the sections of the
Agreement provide. Provided that the Executive, if then still employed, is
subject to other restrictive covenants of a type generally applied to the senior
management of WEX, the Company agrees that this Agreement shall not apply to
cessations of employment after April 30, 2018.
[Remainder of page intentionally left blank. Signature page follows.]


6

--------------------------------------------------------------------------------




In witness whereof, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


 
Electronic Funds Source LLC
 
By: /s/ Scott Bojczuk
 
Name: Scott Bojczuk
 
 
 
Title: Executive Vice President and General Counsel
 
 
 
Executive
 
By: /s/ Scott Phillips
 
Scott Phillips





ActiveUS 148780149v.10


7